





EXHIBIT 10.1




Modification Agreement For Zoom Employee’s Severance Agreement




Zoom Technologies, Inc., Zoom Telephonics, Inc. (together, “Zoom”) and the
undersigned employee hereby agree that no Zoom Technologies option granted from
January 1, 2009 to December 31, 2009 is or will be subject to accelerated
vesting notwithstanding the provisions of any prior agreement entered into
between Zoom and the undersigned employee.  This agreement applies to any
options issued in 2009, no matter whether they’ve been issued prior to the date
of this agreement or not.  In no event will accelerated vesting occur for such
options.




Agreed:







 

 

Frank Manning, Zoom’s CEO & President

Employee Name (print)

 

 

 

 

 

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

 

 

 

Date

 

Date












